                                                                                     FILED
                                                                            2018 Dec-10 AM 11:21
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION


GLENDA        LOCKHART  and }
STRAIGHTLINE DRYWALL & }
ACOUSTICAL, LLC,            }
                            }
    Plaintiffs,             }
                            }
v.                          }              Case No.: 5:16-cv-1699-MHH
                            }
ANA FRANKLIN, ROBERT        }
WILSON, BLAKE ROBINSON, and }
JUSTIN POWELL,              }
                            }
    Defendants.             }


                     MEMORANDUM OPINION AND ORDER

      Pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure, defendant Ana Franklin has asked the Court to dismiss from the

plaintiffs’ third amended complaint the state law claims against her. (Doc. 97).

Ms. Franklin is the sheriff of Morgan County, Alabama. As such, she contends

that she is “absolutely immune from suits for damages” based upon her official

acts by virtue of her position as an executive officer of the State of Alabama.

(Doc. 97, p. 2) (emphasis in motion).


      Under Rule 12(b)(1), a district court must dismiss a claim over which it

lacks subject matter jurisdiction. Rule 12(b)(6) enables a defendant to move to
dismiss a complaint for “failure to state a claim upon which relief can be granted.”

Fed. R. Civ. P. 12(b)(6). Pursuant to Rule 8(a)(2), a complaint must contain, “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). “Generally, to survive a [Rule 12(b)(6)] motion to dismiss

and meet the requirement of Fed. R. Civ. P. 8(a)(2), a complaint need not contain

‘detailed factual allegations,’ but rather ‘only enough facts to state a claim to relief

that is plausible on its face.’” Maledy v. City of Enterprise, 2012 WL 1028176, at

*1 (M.D. Ala. Mar. 26, 2012) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555, 570 (2007)). “Specific facts are not necessary; the statement need only ‘give

the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Twombly, 550 U.S. at

555). In deciding a Rule 12(b)(6) motion to dismiss, a district court must view the

allegations in a complaint in the light most favorable to the non-moving party.

Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1295 (11th Cir. 2007). A district court

must accept well-pled facts as true. Grossman v. Nationsbank, N.A., 225 F.3d

1228, 1231 (11th Cir. 2000).

      Under Article I, § 14 of the Alabama Constitution, an Alabama sheriff is

immune from state law claims for damages when the conduct that forms the basis

of the state law claims was “performed within the course and scope of the officer’s

employment.” Ex parte Davis, 930 So. 2d 497, 500-01 (Ala. 2005). A sheriff is


                                           2
not immune from state law claims based on conduct that is outside of the “course

and scope” of the sheriff’s employment, such as conduct “undertaken for some

personal motive to further some personal interest and not as a part of [her] duties.”

Davis, 930 So. 2d at 501. Accepting the allegations of the plaintiffs’ complaint as

true, the plaintiffs’ state law claims against Sheriff Franklin are based on conduct

“undertaken for some personal motive to further some personal interest” and not as

a part of Sheriff Franklin’s official duties. Davis, 930 So. 2d at 501.


      The plaintiffs have sued Sheriff Franklin in her individual capacity. (Doc.

79, ¶ 3). The plaintiffs allege that plaintiff Glenda Lockhart regularly blogged

about Sheriff Franklin’s involvement in purported public corruption. (Doc. 79, ¶¶

10, 19). The plaintiffs contend that Sheriff Franklin “wanted [Ms. Lockhart’s]

Whistleblower Blog shut down,” and Sheriff Franklin wanted to arrest Ms.

Lockhart. (Doc. 79, ¶ 24). The plaintiffs allege that Sheriff Franklin, working

with some of her deputy sheriffs, embarked upon a campaign to develop

information that would give Sheriff Franklin the means to arrest Ms. Lockhart and

silence the Whistleblower Blog. That campaign allegedly involved intimidation,

bribery, and other misconduct. (Doc. 79, pp. 21-28).


      Sheriff Franklin’s effort purportedly culminated in a warrant request for

plaintiff Straightline’s office; the warrant application allegedly contained

fraudulent information. (Doc. 79, ¶ 68). Pursuant to that warrant, Sheriff Franklin
                                          3
and the other defendants purportedly seized every computer and electronic device

at Straightline and later returned many of the devices in a damaged or inoperable

condition. (Doc. 79, ¶¶ 69, 72). Moreover, according to the plaintiffs, Sheriff

Franklin and the other defendants did not return many of the devices that the

defendants seized. (Doc. 79, ¶ 73).


      The plaintiffs allege that Sheriff Franklin and her co-defendants acted “in an

effort to suppress and retaliate against Lockhart’s lawful speech made in the

Whistleblower Blog. The Defendants’ actions were made willfully, maliciously,

fraudulently, in bad faith, beyond their respective authority, or under a mistaken

interpretation of the law.” (Doc. 79, ¶ 79). The plaintiffs include additional

factual allegations in their third amended complaint, but the allegations

summarized here are enough to address Sheriff Franklin’s motion to dismiss.


      Sheriff Franklin has cited no authority for the proposition that a sheriff acts

within the line and scope of her employment when she engages in bribery,

intimidation, and other misconduct to silence a private citizen who has been

publicly critical of the sheriff. The Court is aware of no such authority. See

generally Cooper v. Smith, 2013 WL 252382 (M.D. Ala. 2013). Accepting the

allegations of the third amended complaint as true, the Court finds that Sheriff

Franklin cannot establish at this phase of the litigation that she is entitled to


                                         4
absolute immunity from the plaintiffs’ state law claims for damages. Therefore,

the Court denies Sheriff Franklin’s motion to dismiss.

      DONE and ORDERED this 10th day of December, 2018.


                                   _________________________________
                                   MADELINE HUGHES HAIKALA
                                   UNITED STATES DISTRICT JUDGE




                                         5
